            Case 2:17-cr-00301-JFC Document 211 Filed 07/01/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             )
                                                     )
                vs.                                  )    Criminal Nos. 17-301 & 20-98
                                                     )
                                                     )
 DAVID FRANCIS,                                      )
                                                     )
                          Defendant.


                                          ORDER OF COURT

           IT IS HEREBY ORDERED that pursuant to Local Criminal Rule 32 (C), the probation

office will prepare a pre-sentence investigation report. Thereafter, the probation office will

forward a copy of that report to defense counsel to review with his client prior to sentencing.

The probation office will also forward a copy of the report to the Assistant United States

Attorney.

          If either party disputes facts contained in the report that are material to sentencing, it will

be that party’s obligation to seek administrative resolution of that matter through a pre-sentence

conference with opposing counsel and the probation officer. Thereafter, defense counsel and

the Assistant United States Attorney will each file with the clerk of court, and serve upon

opposing counsel and the probation office, their positions with respect to sentencing factors.

This pleading will be accompanied by a written statement certifying that filing counsel has

conferred with opposing counsel and the probation office in an attempt to resolve any disputed

matter.

          After receipt of the parties’ positions, the reporting probation officer will make any

necessary investigation and revisions to the report. In any event, the reporting probation officer
         Case 2:17-cr-00301-JFC Document 211 Filed 07/01/20 Page 2 of 2




will prepare an addendum to the report that sets forth any objection to the report that has been

made by counsel but not resolved, together with the probation officer’s comments. The

probation officer will certify that the report, any revisions thereto, and the addendum have been

disclosed to the defendant and all counsel and that the addendum fairly sets forth all remaining

objections.

       No later than October 28, 2020, a party may file supplemental information or a

memorandum with respect to sentencing of the defendant, and shall serve the same upon the

Probation Office. If counsel for the defendant intends to submit letters to the Court for

consideration at sentencing, said letters should be electronically filed at least seven calendar days

before sentencing. Opposing counsel may file a response to any supplemental information or

memorandum no later than three days before sentencing.

       Sentencing of defendant will take place on November 4, 2020 at 10:00 am.




                                              SO ORDERED this 1st day of July, 2020.

                                              /s/ Joy Flowers Conti
                                              Senior United States District Judge


cc:    All counsel of record
